Citation Nr: 1816016	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-36 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for brady-tachycardia syndrome, status post pacemaker, as a result of exposure to herbicides for purposes of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded in December 2015 for further development.

The Veteran presented testimony at a Board hearing in September 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

This matter was previously before the Board in December 2015, at which time it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This issue was remanded in December 2015 so that the Veteran could be afforded a VA examination and so that the RO could obtain an opinion regarding the nature and etiology of his brady-tachycardia syndrome, status post pacemaker.  The examiner was to opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to presumed exposure to Agent Orange.  The Veteran underwent a VA examination in May 2016.  The examiner did not address the question put to him.  The Board recognizes that the examiner stated that the Veteran's heart disability does not qualify as ischemic heart disease (in concurrence with the June 2010 VA examiner).  The May 2016 examiner then stated that the etiology of the Veteran's heart disability was "unclear."  The Board finds that the opinion is inadequate.  The Board finds that merely stating that the etiology is unclear is tantamount to stating that the disability may or may not be due to service.  Such an opinion is too speculative to establish a causal relationship.  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Additionally, is in insufficient to find that the disability is less likely than not related to service.  In so far as the opinion is not legally sufficient to either grant or deny the claim, the Board finds that the opinion does not satisfy the remand directives.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Consequently, the Board finds that a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA cardiologic examination for the purpose of determining the nature and etiology of his brady-tachycardia syndrome, status post pacemaker.  The claims file must be made available to the examiner for review in connection with the examination. Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to presumed exposure to Agent Orange. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




